Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  July 9, 2013                                                                                          Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano,
                                                                                                                       Justices


  147117




  BERNARD SUTTON STEVENS BEY,

                 Plaintiff-Appellant,

  v                                                                  SC: 147117
                                                                     COA: 312610
  DEPARTMENT OF CORRECTIONS,

             Defendant-Appellee.
  ___________________________________

                  On order of the Chief Justice, plaintiff-appellant having failed to pay the
  partial filing fee as required by the order of June 5, 2013, the Clerk of the Court is hereby
  directed to close this file.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            July 9, 2013
           jam
                                                                                Clerk